Citation Nr: 1522646	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the VA RO that denied service connection for a left knee disability and hepatitis B.  

In May 2013, the Board denied service connection for a left knee and remanded the claim for hepatitis B for additional development of the medical record.  The Veteran appealed the denial of his knee claim to the United States Court of Appeals for Veterans' Claims (Court).  In March 2014, the Court vacated the Board decision and remanded it to the Board for action consistent with a Joint Motion for Remand (JMR).

In October 2014, the Board remanded the knee claim for additional development.  The Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The issue of entitlement to service connection for a psychiatric disability was raised by the record in July 2014 (dated September 20, 2014 on VBMS), but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that a left knee disability began during the Veteran's military service, was caused by his service, onset within a year of his service, or has been continuous since service.

2.  The weight of the competent and credible evidence of record is against a finding that the Veteran has had hepatitis B at any time during the course of his appeal.


CONCLUSION OF LAW

Neither a chronic left knee disability nor hepatitis B was incurred in or aggravated by the Veteran's military service, and such disabilities may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran has been provided with two examinations addressing his claimed left knee disability.  The Veteran first received an examination in April 2010, and the Board, relying on the findings of this examination report, denied the Veteran's claim for service connection in May 2013.  The Court, pursuant to a March 2014 JMR, vacated the Board's May 2013 decision to the extent it denied service connection for a left knee disability, finding essentially that the May 2013 examination report was inadequate. 

Pursuant to the Joint Motion, the Board remanded the Veteran's claim in order to obtain an additional medical opinion regarding the etiology of the Veteran's left knee disability.  Such an opinion was rendered in December 2014.  The Board finds that the December 2014 examiner reviewed the Veteran's claims file and past medical history and rendered an appropriate opinion consistent with the evidence of record.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Board, therefore, finds this opinion to be adequate for the purpose of rendering a decision as to the issue of entitlement to service connection for a left knee disability.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for a Left Knee Disability

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2014).

With regard to the presence of a current disability, the Veteran has been diagnosed with degenerative joint disease of the left knee.  Thus, a current disability is shown.  With regard to an in-service event or injury, in July 1992, the Veteran complained of left knee pain that had persisted for one day, and he reported a more remote history of left knee pain for the preceding four to five years.  The Veteran was found to have a soft tissue injury of the left knee, and he was prescribed ibuprofen to treat his knee pain.  The second Hickson element, an in-service event, disease, or injury, is accordingly met.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current left knee disability.  

Turning to a review of the evidence of record, in an August 1999 Report of Medical History, the Veteran indicated that he had experienced a "trick" or locked knee.  The examiner commented "both knees - knee pain with climbing ladders NCD."  The Veteran's August 1999 separation examination noted, however, that the Veteran's lower extremities were normal.  The Veteran underwent a VA examination in August 1999.  The examiner noted the Veteran's complaints of pain and noted that the Veteran had been previously with patellofemoral syndrome [the Board notes, however, that the Veteran received an in-service diagnosis of patellofemoral syndrome of the right knee only in May 1991].  The examiner noted that the Veteran had been prescribed Motrin 800 three times a day, and he was advised to return in two weeks for evaluation.  There were no further entries in the Veteran's service treatment records regarding knee pain.  At the time of examination, however, the Veteran's knees were stable and he was able to do a deep knee bend without difficulty.  The medical officer found that the Veteran's previous knee condition had been transient and self-limiting.  

In September 2005, the Veteran was diagnosed with degenerative joint disease in his left knee, but a September 2005 x-rays of the Veteran's left knee, however, were interpreted as showing a normal left knee.  January 2007 radiological testing indicated that the Veteran had symmetric mild narrowing of the medial joint compartment of the bilateral knees.

The Veteran underwent a VA examination in April 2010, at which time the examiner could not offer an opinion regarding the etiology of the Veteran's left knee disability without resort to speculation.  The Board places relatively little weight on this opinion, because, as discussed above, the Court, in a March 2014 Joint Motion, essentially found this opinion to be inadequate, and vacated the Board's May 2013 decision denying service connection for a left knee disability that relied on the results of this April 2010 examination.

In March 2013, the Veteran complained of left knee pain that had persisted for several weeks.  In March 2014, the Veteran stated that he first began to experience pain and "crunching" in his left knee while he was in the military.  The Veteran indicated that he had continued to have pain in his left knee, with his symptoms progressing and not resolving over the years.  The Veteran believed that he "wore out" his left knee as a result of military exercises and physical training.  

In April 2014 and October 2014, G.U., a private physician's assistant, found that it was more likely than not that the Veteran's left knee disability was a continuation of, related to, or aggravated by the Veteran's in-service injuries.  As a rationale for this opinion, G.U. noted that the Veteran's service treatment records showed that he was treated for left knee pain and a left knee strain, and G.U. further stated that the  Veteran was diagnosed with patellofemoral syndrome in the military.  G.U. concluded that the Veteran continued to have the same patellofemoral syndrome that initially began in the military.

The Veteran was provided with a VA examination in December 2014, but the examiner ultimately concluded that it was less likely than not that the Veteran's left knee disability was due to active military service.  As a rationale for this opinion, the examiner noted that the Veteran was treated in-service for pain with a normal examination, patellofemoral syndrome, and soft tissue injury.  The examiner noted that there was no objective evidence that such complaints were chronic; instead, they resolved with no residuals, as would be medically expected.  The examiner observed that in-service physical examinations from 1996 and 1999 were normal, as was a 1999 post-service examination.  The examiner noted that in June 1999, the Veteran had a mild ligamentous strain, which she explained was an acute and transient condition that resolved with no residual, as she found no evidence suggesting that the strain failed to resolve.  The examiner indicated that there was no objective evidence of an active knee disability from 1999 until 2007, and the examiner noted that 2007 knee imaging showed equally narrowed medial compartments in both knees, thereby suggesting a process of aging rather than unilateral traumatic arthritis (since the knee deterioration was not limited to just the left knee).  In sum, the examiner found that there was no objective evidence that a chronic left knee disability onset in active duty.

Turning now to an assessment of this evidence of nexus, the Board notes that when it is evaluating the evidence of record, it must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

Here, the Board has received opinions from two medical professionals: a VA examiner, who concluded that the Veteran's left knee disability was not related to his service, and a private physician's assistant, who concluded that the Veteran's left knee disability was related to his service.  Because these medical professionals are presumed to have appropriate medical training and experience, the Board accepts both of the opinions as competent and credible.  Nevertheless, the Board must determine what evidence is the most probative.  Upon review of the medical evidence of record, the Board places more probative weight on the December 2014 opinion of the VA examiner than on the opinion of G.U.

The Board places relatively less probative weight on G.U.'s opinion because it relies on a fact that is inconsistent with the medical evidence of record.  Specifically, G.U.'s opinion relies heavily on the observation that the Veteran was diagnosed with patellofemoral syndrome of the left knee while in service.  This observation is incorrect; while the Veteran received a diagnosis of patellofemoral syndrome of the right knee in service, there is no similar diagnosis of patellofemoral syndrome of the left knee.  Instead, the Veteran was treated in-service for a soft tissue injury of the left knee.  This inconsistency with the medical evidence of record and the failure to address evidence that is inconsistent with her conclusion lessens the probative value of G.U.'s opinion.  Furthermore, G.U. does not address the evidence of record that is contrary to the conclusion that she reaches, for example, the Veteran's failure to complain of knee pain or seek treatment for knee pain from 1999 to 2005 (a point noted by the VA examiner, who observed that there was no evidence of a chronic knee disability during this time).  Yet, without explanation, G.U. concludes that the Veteran currently has patellofemoral syndrome that was a continuation of what he had in the military.  Finally, G.U. did not address the fact that the degenerative changes were equal in both knees, suggesting that the changes were the result of aging.

Conversely, the opinion of the December 2014 examiner is supported by a rationale that thoroughly considers the medical evidence of record, including the historical records as well as the fact that the left knee and right knee both had similar degenerative changes.  The examiner's opinion is supported by the medical evidence of record that is contemporaneous with the Veteran's service and the years thereafter.  The Board accordingly affords greater probative weight to this opinion.  

To the extent that the Veteran believes that his left knee disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a left knee disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's left knee disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of a joint, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his left knee disability, and it finds that he has not done so.  It is true that the Veteran complained of knee pain at the time of his separation from service in 1999, but an examination failed to diagnose any chronic left knee disability at that time, and the record contains no evidence of continuing complaints of left knee pain until 2005.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Additionally, while the Veteran did not complain to clinicians of pain or other symptoms in his knees during this six-year period, the record does show that he sought orthopedic treatment for other joint pain, suggesting that he was willing to seek orthopedic treatment.  While this fact is not dispositive on its own, it is a factor that weighs against the Veteran's claim.  Moreover, the fact remains that an x-ray from 2005 did not show the presence of arthritis in the left knee.

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, with radiological evidence from 2005 failing to show arthritis in the left knee, the Board finds that arthritis of the left knee was not shown within one year following separation from service, or for several years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against service connection for a left knee disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Hepatitis B

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

At issue in this case is whether the Veteran has been diagnosed with a "chronic disability" at any time during the pendency of the appeal.  Turning to the facts in this case, the Veteran's service treatment records show no diagnoses or complaints relating his liver.  

In August 1991, the FGBA indicated that the Veteran's hepatitis B core antibody test was reactive, and the hepatitis B surface antigen was non-reactive.  The Veteran's blood donor status was deferred.  An accompanying letter indicated that the Veteran's reactive test result did not necessarily mean that he had hepatitis; instead, it meant that the Veteran's body had come in contact with the hepatitis B virus at some point and made an antibody against it.  As a result, in September 1991, the FGBA informed the Veteran that it would be unable to accept his participation in its donation program.  In December 2004, the FGBA indicated that the Veteran's blood had tested positive for the Hepatitis B core antibody, which indicated that the Veteran may have been previously exposed to hepatitis.  The Veteran was found to be ineligible to be a blood donor.  In January 2007, the Veteran denied having undergone any medical treatment for Hepatitis B.

The Veteran underwent a VA examination in December 2014, at which time the examiner explained that the Veteran did not currently have hepatitis B, nor had he had it at any time since September 2006.  Instead, the examiner found that the Veteran had immunity to hepatitis B as evidenced by reactive hepatitis B core antibody and hepatitis B surface antibody tests with a non-reactive hepatitis B surface antigen test.  The examiner explained that the Veteran's test results indicated that the Veteran had a past exposure to the hepatitis B virus with no current hepatitis B condition.  The examiner found that it was unknown how or when the Veteran had previously been exposed to hepatitis B, but there was no objective evidence that the Veteran ever had a chronic hepatitis B disability.  

In sum, while the medical evidence of record shows that the Veteran has developed an antibody to hepatitis B, it does not show that he has suffered from hepatitis B at any time.  Such a finding is akin to a positive laboratory finding, which is not a disability for which service connection may be granted.

To the extent that the Veteran believes that he has experienced symptoms relating to hepatitis B, the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the fact remains that a diagnosis of hepatitis B requires clinical testing, and the medical evidence has consistently failed to find that the Veteran has ever had hepatitis B.  As such, the Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences constitute symptoms of hepatitis B or otherwise rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish a current, chronic hepatitis B disability at this time.  Moreover, it appears that the Veteran's has not reported specific symptoms, but rather filed this claim based on his having been precluded from being a blood donor.  However, as the examiner explained, the Veteran has not actually had hepatitis B at any time during the course of his appeal. 

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for hepatitis B.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.

Service connection for hepatitis B is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


